Citation Nr: 0636564	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
September 1987 rating decision, which denied entitlement to 
service connection for multiple sclerosis.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for multiple sclerosis.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which found that there was no clear and unmistakable 
error in previous rating decisions that denied service 
connection for multiple sclerosis; and denied service 
connection for multiple sclerosis, finding that the veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
multiple sclerosis.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  In April 2004, the veteran testified at an RO 
hearing.


FINDINGS OF FACT

1.  In September 1987, the RO denied entitlement to service 
connection for multiple sclerosis on the basis that there was 
no evidence of aggravation in service.  The veteran was 
notified of this decision and his procedural rights, but did 
not file an appeal.

2. The RO's September 1987 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 

3.  In January 1994, the RO denied entitlement to service 
connection for multiple sclerosis on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

4.  Evidence received since the final January 1994 decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for multiple sclerosis.

5.  The competent medical evidence shows that the symptoms 
associated with multiple sclerosis clearly and unmistakably 
preexisted service, underwent an increase in service, and 
have not been shown by clear and unmistakable evidence to 
have increased in severity due to the natural progress of the 
disease.


CONCLUSIONS OF LAW

1.  The September 1987 RO decision denying the claim of 
entitlement to service connection for multiple sclerosis is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The September 1987 RO decision, which denied service 
connection for multiple sclerosis did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2006).

3.  The January 1994 RO decision denying the claim of 
entitlement to service connection for multiple sclerosis is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

4.  The evidence received subsequent to the January 1994 RO 
decision is new and material, and the claim of service 
connection for multiple sclerosis is reopened.   38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  Multiple sclerosis is presumed to have been aggravated by 
active service. 38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The VCAA, however, is not applicable to a claim for revision 
or reversal of a final decision on the basis of clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  Accordingly, the VCAA does not apply 
to the claim asserting clear and unmistakable error in the 
September 1987 rating decision.

The Board also has considered the veteran's claim to reopen 
service connection for multiple sclerosis, as well as the 
claim on the merits, with respect to the VCAA, including the 
new notice requirements, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, given the favorable outcome 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  




Clear and unmistakable error

The RO denied service connection for multiple sclerosis in 
September 1987, finding that there was no evidence of in-
service aggravation.  The RO noted that the veteran's medical 
history at the time of the entrance examination showed a two-
month history of numbness of the lower extremities and double 
vision and that he was seen by a private physician for these 
complaints prior to service.  The RO also noted that the 
symptoms prior to service essentially were the same as those 
throughout service.  The veteran was notified of the denial 
and his procedural rights in September 1987, but did not file 
an appeal.  Thus, the September 1987 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

In March 2002, the veteran filed a claim to reverse the 
previous denial of service connection for multiple sclerosis, 
based on clear and unmistakable error, generally claiming 
entitlement to service connection based on direct incurrence 
and aggravation.  He later specified through his 
representative that he was asserting that the September 1987 
rating decision was clearly and unmistakably erroneous in 
finding that his multiple sclerosis had preexisted service, 
because the RO mistakenly relied on his own report and the 
fact that he had been seen by a private physician prior to 
service, when, in fact, he had not.  The veteran further 
asserted that his multiple sclerosis was first diagnosed in 
service and that regulations provided for a seven-year period 
for a diagnosis of multiple sclerosis to be found 
presumptively related to service.

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Previous determinations, 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Under regulations applicable at the time of the September 
1987 rating decision, a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. (38 U.S.C. 311; Public Law 89-358).  
38 C.F.R. § 3.304(b) (1987).  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1987).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1987). 

The service medical records show that upon enlistment in 
August 1956, the veteran complained of numbness in the legs 
starting three months ago and had previous findings of double 
vision.  It was noted that the veteran had not seen a 
physician for the numbness.  The veteran further complained 
of numbness and tingling in the lower extremities in 1957 and 
1959 and had continued findings of diplopia.  The impression 
in 1957 was possible hypothyroidism.  Another service medical 
record notes that multiple sclerosis still was to be ruled 
out.  July 1959 medical records show findings of diplopia for 
distance, right lateral rectus weakness, and apparent right 
sixth nerve numbness in the right leg.  The discharge 
diagnosis included multiple sclerosis.  One of the examiners 
noted that the veteran had similar complaints prior to 
service.  After service, the first record of a multiple 
sclerosis diagnosis was in 1983.

Upon review, the RO in the September 1987 rating decision did 
not incorrectly apply the pertinent law and regulations in 
considering the evidence.  The RO assessed that the 
enlistment record showing findings of double vision and 
complaints of numbness in the legs three months prior 
established a preexisting condition.  While the RO noted that 
the veteran had seen a physician for numbness, which is 
incorrect, this does not affect the outcome, as the service 
records demonstrated that a defect was noted at entry.  Even 
without a preservice diagnosis of multiple sclerosis or 
having seen a physician, it is not unreasonable to construe 
the veteran's reports of numbness and tingling and findings 
of diplopia prior to service as evidence that the veteran was 
not sound at entry into service.  See 38 C.F.R. § 3.304(b) 
(1987).  In other words, the RO's error is not the type of 
error that, but for the error, would have produced a 
manifestly different result.  See Fugo v. Brown, 6 Vet. App. 
40 (1993).  

The veteran's other contentions that he was entitled to 
service connection for multiple sclerosis based on 
aggravation or on a presumptive basis are not assertions of 
misapplied law or mistaken fact.  As noted, to establish a 
valid CUE claim, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310 (1992).  The veteran 
appears to assert disagreement with how the RO evaluated the 
in-service complaints of numbness and tingling and findings 
of diplopia in determining whether there was aggravation in 
service, rather than how the application of cited laws and 
regulations would dictate a "manifestly different" result.  
Also, even if the veteran had asserted that certain facts 
about diagnoses of multiple sclerosis within seven years 
after service were not before the RO in 1987, any evidence in 
support of a service connection claim based on presumptive 
regulations would be inapplicable, because the RO's analysis 
was based on aggravation of a preservice disorder.  The 
veteran's arguments, therefore, are unsupportive of the CUE 
claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In sum, the RO correctly applied the applicable legal 
provisions in the September 1987 rating decision.  While the 
RO mistakenly determined that the veteran previously had seen 
a physician for numbness, as discussed, this was not the type 
of error that would change the result.  For these reasons, 
the Board does not find that the September 1987 rating 
decision is clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7105; 38 C.F.R. § 3.105(a).

New and material evidence

The RO originally denied service connection for multiple 
sclerosis in September 1987 on the basis that there was no 
evidence of aggravation in service.  Evidence considered at 
that time included the service medical records, which showed 
the veteran's reports of numbness and tingling in the lower 
legs and findings of double vision prior to service, in-
service complaints of numbness and tingling in the lower 
extremities and findings of diplopia, and an in-service 
diagnosis of multiple sclerosis.  Additional evidence 
included VA and private medical records showing treatment for 
multiple sclerosis from 1983 to 1987.  

The RO confirmed the denial in April 1991, finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  Additional evidence considered were VA and 
private medical records, showing an earlier diagnosis of 
multiple sclerosis in 1982.  

In January 1994, the veteran filed a claim to reopen service 
connection for multiple sclerosis.  New evidence considered 
with the claim included a May 1993 private medical record 
showing treatment for multiple sclerosis and an opinion that 
the in-service findings were suspected to be early signs of 
multiple sclerosis.  The RO denied the claim in January 1994 
on the basis that the evidence did not show any in-service 
aggravation of multiple sclerosis and therefore was not 
material to the claim.  The veteran was notified of this 
decision and his procedural rights in February 1994, but did 
not file an appeal.  Thus, the January 1994 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.202, 20.302.  

The veteran filed a claim to reopen entitlement to service 
connection for multiple sclerosis in October 2002.  Relevant 
evidence considered since that time includes VA medical 
records dated from 1999 to 2005 showing continued treatment 
for multiple sclerosis and a 2004 VA medical opinion, 
relating multiple sclerosis to service based on aggravation.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the evidence submitted since the January 
1994 rating decision is new and material.  The evidence is 
new because it was not previously submitted to the RO and the 
RO did not consider it in its previous rating decision.  The 
evidence also is material because it shows the extent of the 
veteran's current multiple sclerosis and provides a medical 
opinion relating the current disorder to service based on 
aggravation.  This new evidence was not established at the 
time of the last rating decision; and raises a reasonable 
possibility of substantiating the service connection claim 
for multiple sclerosis.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the evidence is both new and material 
and serves to reopen the veteran's claim.

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for multiple 
sclerosis.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Initially, the record shows current diagnoses of multiple 
sclerosis.  Private medical records dated from 1983 to 1988 
and VA medical records dated from 1982 to 2005 show findings 
of and treatment for multiple sclerosis.  

The next issue is whether there is evidence of any in-service 
aggravation of multiple sclerosis.  The service medical 
records show that on his August 1956 enlistment examination 
report, the veteran reported numbness in the legs for the 
past three months and had previous findings of double vision.  
He noted that he had not consulted a physician for the 
numbness.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

As the enlistment examination report shows the veteran's 
complaints of numbness in the legs and findings of double 
vision prior to service, the veteran is not considered sound 
at entry into service; and the determinative issue becomes 
whether his double vision and feelings of numbness were early 
manifestations of multiple sclerosis that became aggravated 
by service.  Under VA law, this means that the Board must 
determine whether there is clear and unmistakable evidence 
that the veteran's multiple sclerosis was not aggravated by 
his service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOGCPREC 3- 2003 
(July 16, 2003). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).

After noting complaints of numbness in the legs and previous 
findings of double vision at entry, the veteran was found 
physically qualified for active duty.  Another examination 
shows the veteran reported numbness and tingling in the 
extremities, especially the feet, for the past three months.  
He reportedly had fine tremors in the fingers and obvious 
nervousness and slight exophthalmos.  The possibilities of 
hypothyroidism and multiple sclerosis were considered.  A 
September 1957 medical record shows complaints of numbness in 
both legs below the knees and tremors in the hands.  The 
impression was possible hypothyroidism.  An October 1957 
medical record shows right lateral rectus weakness.  July 
1959 medical records show findings of diplopia, cause 
undetermined, and note right lateral rectus weakness and 
apparent numbness in the right sixth nerve and right leg.  
The veteran reportedly had a history of diplopia beginning in 
1955 while working as a carpenter.  He also had similar 
episodes in 1957 and 1959.  The examiner noted that the 
veteran's symptoms might represent early multiple sclerosis 
but that there was no definite way of proving it.  The 
examiner further noted that the veteran had similar 
complaints prior to service.  The discharge diagnosis 
included multiple sclerosis.

A VA neurologist reviewed the veteran's medical records in 
April 2004, noting that at the time the veteran entered 
service, he reported numbness in his legs for three months 
and had previous findings of double vision.  The neurologist 
determined that these symptoms must have been quite mild as 
they did not result in the veteran being excluded from entry 
into service or prompt any medical evaluation.  While on 
active duty, the neurologist noted that the veteran had 
several significant attacks of multiple sclerosis and that on 
at least two occasions a physician indicated that he thought 
the veteran might have multiple sclerosis but did not give a 
diagnosis.  The neurologist found, however, that the veteran 
clearly should have been diagnosed as having multiple 
sclerosis while on active duty, instead of decades later.  
The neurologist also found that given that the veteran had 
very mild symptoms at the time of his entering service and 
several significant exacerbations of multiple sclerosis while 
on active duty, his condition clearly became worse while in 
the military.  The neurologist noted that since there was no 
"normal course" for multiple sclerosis, one could not 
determine whether or not the veteran had a "normal" or 
"expected" course of multiple sclerosis while in the 
military.

Based on the service medical records and the April 2004 
medical opinion, the symptoms in service are shown to be 
manifestations of multiple sclerosis that worsened in 
severity during service, which means the veteran's multiple 
sclerosis presumably was aggravated by service.  Once it has 
been shown that a pre-existing disability increased in 
severity during service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.  Wagner, supra.  Upon review, there 
is no clear and unmistakable evidence to rebut the 
presumption of aggravation.  The April 2004 examiner 
essentially found that it was impossible to say whether the 
in-service increase in severity of symptoms of multiple 
sclerosis was due to the natural progress of the disease or 
an event in service, as there was no normal course for 
multiple sclerosis.  As the multiple sclerosis symptoms 
underwent an increase in service, and there is no clear and 
unmistakable evidence that this increase was due to the 
natural progress of the disease, multiple sclerosis 
presumably was aggravated by service.

In sum, service connection for multiple sclerosis, based on 
in-service aggravation, is warranted.  See 38 C.F.R. 
§§ 3.304(b), 3.306.

ORDER

The September 1987 rating decision did not involve clear and 
unmistakable error and the claim is denied.

New and material evidence has been submitted to reopen a 
service connection claim for multiple sclerosis and the claim 
is reopened.

Entitlement to service connection for multiple sclerosis is 
granted, subject to the rules and payment of monetary 
benefits.





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


